
	
		II
		111th CONGRESS
		1st Session
		S. 1333
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Barrasso (for
			 himself, Mr. Crapo,
			 Mr. Hatch, Mr.
			 Vitter, Mr. Risch,
			 Mr. Bennett, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide clean, affordable, and reliable energy, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean, Affordable, and Reliable
			 Energy Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Promoting development and deployment of renewable and
				alternative energy
					Subtitle A—American Renewable and Alternative Energy Trust
				Fund
					Sec. 101. American Renewable and Alternative Energy Trust
				Fund.
					Subtitle B—Nuclear
					Sec. 111. Use of funds for recycling; Nuclear Waste Fund budget
				status.
					Sec. 112. Rulemaking for licensing of spent nuclear fuel
				recycling facilities.
					Sec. 113. Waste confidence.
					Sec. 114. Domestic manufacturing base for nuclear components
				and equipment.
					Subtitle C—Synthetic and alternative energy
					Sec. 121. Repeal of Federal purchasing requirement.
					Sec. 122. Procurement of fuel derived from coal, oil shale, and
				oil sands.
					Sec. 123. Expanded definition of biomass for certain
				programs.
					Subtitle D—Renewable technologies
					Sec. 131. Stewardship end-result contracting
				projects.
					TITLE II—Domestic energy education and workforce
					Sec. 201. Short title.
					Sec. 202. Findings and policy.
					Sec. 203. Definitions.
					Sec. 204. Maintaining science and technology education
				programs.
					Sec. 205. Grants for scholarships and fellowships.
					Sec. 206. Use of grant funds by institutions.
					Sec. 207. Career technical and community college
				education.
					Sec. 208. Funding.
					TITLE III—Domestic production
					Subtitle A—Outer Continental
				Shelf
					Sec. 301. Disposition of
				receipts.
					Sec. 302. Leasing program considered
				approved.
					Sec. 303. Outer Continental Shelf lease
				sales.
					Sec. 304. Repeal of the Gulf of Mexico
				Energy Security Act of 2006.
					Subtitle B—Arctic National Wildlife
				Refuge
					Sec. 331. Short title.
					Sec. 332. Definitions.
					Sec. 333. Leasing program for land within
				the Coastal Plain.
					Sec. 334. Lease sales.
					Sec. 335. Grant of leases by the
				Secretary.
					Sec. 336. Lease terms and
				conditions.
					Sec. 337. Coastal plain environmental
				protection.
					Sec. 338. Expedited judicial
				review.
					Sec. 339. Federal and State distribution
				of revenues.
					Sec. 340. Rights-of-way across the Coastal
				plain.
					Sec. 341. Conveyance.
					Sec. 342. Local government impact aid and
				community service assistance.
					Subtitle C—Oil shale
					Sec. 351. Leasing of oil shale
				resources.
					TITLE IV—Energy infrastructure
					Subtitle A—Transmission
					Sec. 401. Natural gas pipeline integrity
				reassessment intervals based on risk.
					Subtitle B—Small refinery study and
				temporary exemption
					Sec. 411. Small refinery study and
				temporary exemption.
					TITLE V—Reducing Government red tape and
				excessive litigation
					Sec. 501. Alaska Offshore Continental
				Shelf Coordination Office.
					Sec. 502. Clean air
				regulation.
					Sec. 503. Endangered species.
					Sec. 504. Minerals Management
				Service.
					Sec. 505. Completion and review of
				environmental impact statements.
					TITLE VI—Conservation and
				efficiency
					Subtitle A—New source review
					Sec. 601. Clarifying new source review
				requirements.
					Subtitle B—Clean coal alternative
				transition
					Sec. 611. Carbon dioxide storage capacity
				assessment.
					TITLE VII—Tax provisions
					Sec. 701. Amendment of 1986
				Code.
					Subtitle A—Nuclear energy
					Sec. 711. ASME Nuclear Certification
				credit.
					Sec. 712. Expansion of energy investment
				tax credit to include nuclear and clean-coal equipment.
					Sec. 713. Credit for qualifying nuclear
				power manufacturing.
					Subtitle B—Synthetic and alternative
				energy
					Sec. 721. Coal-to-liquid
				facilities.
					Sec. 722. Permanent extension of the
				credit for nonbusiness energy property and the credit for gas produced from
				biomass and for synthetic fuels produced from coal.
					Sec. 723. Extension of 50 cent per gallon
				alternative fuels excise tax credit.
					Sec. 724. Tax credit parity for open-loop
				biomass facilities.
					Subtitle C—Alternative fuel
				vehicles
					Sec. 731. Extension of credit for
				alternative fuel vehicles.
					Sec. 732. Extension of alternative fuel
				vehicle refueling property credit.
					Sec. 733. Extension of credit for new
				qualified plug-in electric drive motor vehicles.
					Subtitle D—Energy
				infrastructure
					Sec. 741. Tax-exempt financing of energy
				transportation infrastructure not subject to private business use
				tests.
					Sec. 742. Limitation on discriminatory
				taxation of certain pipeline property.
					Subtitle E—Building efficiency
				incentives
					Sec. 751. Home energy audits.
					Sec. 752. Extension and clarification of
				new energy efficient home credit.
					Sec. 753. Extension of credit for energy
				efficient appliances.
					Sec. 754. Extension and modification of
				deduction for energy efficient commercial buildings.
				
			IPromoting
			 development and deployment of renewable and alternative energy
			AAmerican
			 Renewable and Alternative Energy Trust Fund
				101.American
			 Renewable and Alternative Energy Trust Fund
					(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund, to be known
			 as the American Renewable and Alternative Energy Trust Fund,
			 consisting of such amounts as are transferred to the American Renewable and
			 Alternative Energy Trust Fund by law.
					(b)Expenditures
						(1)In
			 generalSubject to paragraph (2), of the amounts in the American
			 Renewable and Alternative Energy Trust Fund, the Secretary of Energy shall use
			 for each fiscal year, without further appropriation—
							(A)2 percent to
			 provide grants to improve the commercial value of forest biomass for electric
			 energy, useful heat, transportation fuels, and other commercial purposes under
			 section 210 of the Energy Policy Act of 2005 (42 U.S.C. 15855);
							(B)2 percent to
			 provide hydroelectric production incentives under section 242 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15881);
							(C)3 percent for
			 development of oil shale, oil sands, and other strategic unconventional fuels
			 under section 369 of the Energy Policy Act of 2005 (42 U.S.C. 15927);
							(D)7 percent for the
			 Clean Coal Power Initiative under subtitle A of title IV of the Energy Policy
			 Act of 2005 (42 U.S.C. 15961 et seq.);
							(E)6 percent for
			 development of solar and wind technologies under section 812 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16161);
							(F)20 percent for
			 renewable energy activities under section 931 of the Energy Policy Act of 2005
			 (42 U.S.C. 16231);
							(G)2.5 percent to
			 provide production incentives for cellulosic biofuels under section 942 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16251);
							(H)4 percent for the
			 coal and related technologies program under section 962 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16292);
							(I)2.5 percent for
			 methane hydrate research activities under the Methane Hydrate Research and
			 Development Act of 2000 (30 U.S.C. 2001 et seq.);
							(J)7 percent to
			 provide incentives for innovative technologies under title XVII of the Energy
			 Policy Act of 2005 (42 U.S.C. 16511 et seq.);
							(K)14 percent to
			 provide grants for the production of advanced biofuels under section 207 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17022);
							(L)2.5 percent for
			 the photovoltaic demonstration program under section 607 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17175);
							(M)4 percent for
			 activities for geothermal energy under subtitle B of title VI of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17191 et seq.);
							(N)2.5 percent for
			 marine and hydrokinetic renewable energy technologies under subtitle C of title
			 VI of the Energy Independence and Security Act of 2007 (42 U.S.C. 17211 et
			 seq.);
							(O)8 percent for
			 energy storage competitiveness activities under section 641 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17231);
							(P)6 percent for the
			 smart grid technology research, development, and demonstration program under
			 section 1304 of Energy Independence and Security Act of 2007 (42 U.S.C.
			 17384);
							(Q)5 percent for the
			 domestic energy education and workforce program under title II of this Act;
			 and
							(R)2 percent for
			 renewable energy sources that supply base load power generation.
							(2)Apportionment
			 of excess amountsNotwithstanding paragraph (1), any amounts
			 allocated to carry out a program or activity under that paragraph that are in
			 excess of the amounts otherwise authorized to be appropriated carry out that
			 program or activity shall be reallocated proportionally among the remaining
			 activities and programs specified in paragraph (1).
						BNuclear
				111.Use of funds
			 for recycling; Nuclear Waste Fund budget statusSection 302 of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. 10222) is amended—
					(1)in subsection
			 (d), by striking The Secretary may and inserting Except
			 as provided in subsection (f), the Secretary may;
					(2)in subsection
			 (e), by adding at the end the following:
						
							(7)Budget
				authorityThe receipts and disbursements of the Waste Fund shall
				not be counted as new budget authority, outlays, receipts, deficits, or surplus
				for purposes of—
								(A)the budget of the
				Federal Government, as submitted by the President;
								(B)the congressional
				budget; or
								(C)the Balanced
				Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et
				seq.).
								;
				and
					(3)by adding at the
			 end the following:
						
							(f)Recycling
								(1)In
				generalAmounts in the Waste Fund may be used by the Secretary to
				make grants to or enter into long-term contracts with private-sector entities
				for the recycling of spent nuclear fuel.
								(2)Competitive
				selectionGrants and contracts authorized under paragraph (1)
				shall be provided or awarded on the basis of a competitive bidding process
				that—
									(A)maximizes the
				competitive efficiency of the projects to be funded;
									(B)best serves the
				goal of reducing the quantity of waste requiring disposal under this Act;
				and
									(C)ensures adequate
				protection against the proliferation of nuclear materials that could be used in
				the manufacture of nuclear
				weapons.
									.
					112.Rulemaking for
			 licensing of spent nuclear fuel recycling facilities
					(a)RequirementThe
			 Nuclear Regulatory Commission shall, as expeditiously as practicable, but in no
			 event later than 2 years after the date of enactment of this Act, complete a
			 rulemaking establishing a process for the licensing by the Nuclear Regulatory
			 Commission, under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), of
			 facilities for the recycling of spent nuclear fuel.
					(b)FundingAmounts
			 in the Nuclear Waste Fund established by section 302(c) of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222(c)) shall be made available to the Nuclear
			 Regulatory Commission to cover the costs incurred in carrying out subsection
			 (a).
					113.Waste
			 confidenceThe Nuclear
			 Regulatory Commission may not deny an application for a license, permit, or
			 other authorization under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et
			 seq.) on the grounds that sufficient capacity does not exist, or will not
			 become available on a timely basis, for the disposal of spent nuclear fuel or
			 high-level radioactive waste from the facility for which the license, permit,
			 or other authorization is sought.
				114.Domestic
			 manufacturing base for nuclear components and equipment
					(a)PurposesThe
			 purposes of this section are—
						(1)to increase the
			 competitiveness of the United States nuclear energy product and service
			 industries;
						(2)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(3)to facilitate the
			 export of United States nuclear energy products and services;
						(4)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
						(5)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(6)to integrate into
			 the foreign policy of the United States, in a manner consistent with the
			 interests of the United States, the objectives described in paragraphs (1)
			 through (4); and
						(7)to authorize
			 funds for increasing United States capacity to manufacture nuclear energy
			 products and supply nuclear energy services.
						(b)Establishment
						(1)In
			 generalThere is established an interagency working group
			 (referred to in this section as the Working Group).
						(2)CompositionThe
			 Working Group shall be composed of—
							(A)the Secretary of
			 Energy (or a designee of the Secretary of Energy), who shall serve as
			 Chairperson of the Working Group; and
							(B)such
			 representatives of Federal agencies as the President determines to be
			 appropriate, including representatives of—
								(i)the
			 Department of Energy;
								(ii)the Department
			 of Commerce;
								(iii)the Department
			 of Defense;
								(iv)the Department
			 of Treasury;
								(v)the
			 Department of State;
								(vi)the
			 Environmental Protection Agency;
								(vii)the United
			 States Agency for International Development;
								(viii)the
			 Export-Import Bank of the United States;
								(ix)the Trade and
			 Development Agency;
								(x)the
			 Small Business Administration; and
								(xi)the Office of
			 the United States Trade Representative.
								(C)Personnel and
			 servicesThe Secretary of Energy and the heads of other Federal
			 agencies represented on the Working Group shall detail such personnel and
			 furnish such services to the Working Group, with or without reimbursement, as
			 are necessary to carry out the duties of the Working Group.
							(c)Duties
						(1)Recommendations
							(A)In
			 generalThe Working Group, in consultation with representative
			 industry organizations and manufacturers of nuclear energy products, shall make
			 recommendations in accordance with this paragraph to coordinate the actions and
			 programs of the Federal Government in order to promote—
								(i)the
			 increasing of domestic manufacturing capacity; and
								(ii)the export of
			 domestic nuclear energy products and services.
								(B)Actions,
			 mechanisms, and initiativesNot later than 180 days after the
			 date of enactment of this Act, the Working Group shall identify—
								(i)the
			 actions necessary to promote the safe development and application in foreign
			 countries of nuclear energy products and services—
									(I)to increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
									(II)to improve the
			 efficiency, safety, and reliability of existing nuclear generating facilities
			 through modifications; and
									(III)to enhance the
			 safe treatment, handling, storage, and disposal of used nuclear fuel;
									(ii)mechanisms
			 (including tax stimulus for investment, loans and loan guarantees, and grants)
			 necessary for United States companies to increase—
									(I)the capacity of
			 the companies to produce or provide nuclear energy products and services;
			 and
									(II)the exports of
			 the companies of nuclear energy products and services; and
									(iii)administrative
			 or legislative initiatives necessary—
									(I)to encourage
			 United States companies to increase the manufacturing capacity of the companies
			 for nuclear energy products;
									(II)to provide
			 technical and financial assistance and support to small and mid-sized
			 businesses to establish quality assurance programs in accordance with domestic
			 and international nuclear quality assurance code requirements;
									(III)to encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
									(IV)to provide
			 technical assistance and financial incentives to small and mid-sized businesses
			 to develop the workforce necessary to increase manufacturing capacity and meet
			 domestic and international nuclear quality assurance code requirements.
									(C)ReportNot
			 later than 270 days after the date of enactment of this Act, the Working Group
			 shall submit to Congress a report that describes the findings and
			 recommendations of the Working Group under this paragraph, including any
			 recommendations of the Working Group for new legislative authority, as
			 appropriate.
							(2)Trade
			 assistanceThe Working Group shall encourage the agencies
			 represented on the Working Group—
							(A)to provide
			 technical training and education for international development personnel and
			 local users in the home countries of the personnel and users;
							(B)to provide
			 financial and technical assistance to nonprofit institutions that support the
			 marketing and export efforts of domestic companies that provide nuclear energy
			 products and services;
							(C)to develop
			 nuclear energy projects in foreign countries;
							(D)to provide
			 technical assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attachés at embassies
			 of the United States, and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
							(E)to support,
			 through financial incentives, private-sector efforts to commercialize and
			 export nuclear energy products and services in accordance with the subsidy
			 codes of the World Trade Organization; and
							(F)to augment
			 budgets for trade and development programs in order to support prefeasibility
			 or feasibility studies for projects that use nuclear energy products and
			 services.
							(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Energy for use in carrying out this section $20,000,000 for the
			 period of fiscal years 2009 and 2010.
					CSynthetic and
			 alternative energy
				121.Repeal of
			 Federal purchasing requirementSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				122.Procurement of
			 fuel derived from coal, oil shale, and oil sandsSection 2922d(d) of title 10, United States
			 Code, is amended by striking 1 or more and inserting up
			 to 25.
				123.Expanded
			 definition of biomass for certain programsSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended by striking subparagraph (I) and inserting the
			 following:
					
						(I)Renewable
				biomassThe term renewable biomass has the meaning
				given the term biomass in section 203(b) of the Energy Policy Act
				of 2005 (42 U.S.C.
				15852(b)).
						.
				DRenewable
			 technologies
				131.Stewardship
			 end-result contracting projectsSection 8 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2104) is amended—
					(1)by redesignating subsection (h) as
			 subsection (j) and moving that subsection so as to appear at the end of the
			 section; and
					(2)by inserting after subsection (g) the
			 following:
						
							(h)Cancellation or
				termination costs
								(1)In
				generalNotwithstanding section 304B of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 254c), the Secretary is not
				required to obligate funds to cover the cost of cancelling a Forest Service
				stewardship multiyear contract under section 347 of the Department of the
				Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note;
				section 101(e) of division A of Public Law 105–277) until the contract is
				cancelled.
								(2)Funding
				sourcesThe costs of any cancellation or termination of a
				multiyear stewardship contract described in paragraph (1) may be paid
				from—
									(A)appropriations
				originally made available for the performance of the contract concerned;
									(B)appropriations
				currently available for procurement of the type of service concerned, and not
				otherwise obligated; or
									(C)funds
				appropriated for payments for that performance or procurement.
									(3)Anti-Deficiency Act
				violationsIn a case in which
				payment or obligation of funds under this subsection would constitute a
				violation of section 1341 of title 31, United States Code (commonly known as
				the Anti-Deficiency Act), the Secretary may—
									(A)seek a supplemental appropriation;
				or
									(B)request funds from the permanent judgment
				appropriation established pursuant to section 1304 of title 31, United States
				Code.
									.
					IIDomestic energy
			 education and workforce
			201.Short
			 titleThis title may be cited
			 as the Strengthening America's Science
			 and Technology Education Act.
			202.Findings and
			 policy
				(a)FindingsCongress finds that the science and
			 technology programs that produce the human capital needed for the energy and
			 mineral resources security of the United States—
					(1)are national assets; and
					(2)should be assisted with Federal funds to
			 ensure the continued success and existence of the programs.
					(b)PolicyIt is the policy of the United States to
			 maintain the human capital needed to preserve and foster the economic, energy,
			 and mineral resources security of the United States.
				203.DefinitionsIn this title:
				(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1002).
				(2)Recognized
			 programThe term recognized program means a program
			 of study at an institution of higher education that—
					(A)(i)is an engineering
			 program for energy, petroleum, chemical, mining, nuclear, or mineral
			 engineering that is accredited as of the date of enactment of this Act;
						(ii)is a geological engineering or
			 geophysical engineering program that—
							(I)is accredited as of the date of enactment
			 of this Act; and
							(II)is focused on petroleum or natural gas
			 production, the production of mineral resources, or the development of
			 permanent underground workings, as demonstrated by the curriculum and the
			 expertise of the faculty of the program; or
							(iii)is a program in geology or
			 geophysics that—
							(I)the Secretary determines to be acceptable
			 under this title; and
							(II)has undergraduate and graduate programs
			 of research and education in the geology and geophysics of conventional or
			 nonconventional energy, geothermal energy, or metallic and nonmetallic
			 deposits, including industrial minerals, sand and gravel deposits; and
							(B)(i)in the case of an
			 engineering program, meets the specific program criteria established by the 1
			 or more applicable member societies of ABET, Inc.; or
						(ii)in the case of a geology or
			 geophysics program, meets the appropriate criteria established by the
			 Secretary.
						(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				204.Maintaining
			 science and technology education programs
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall issue such regulations as are necessary to carry out
			 this title.
				(b)Research
			 grantsIn support of the policy described in section 202(b), the
			 Secretary shall provide research grants to institutions of higher education and
			 other institutions to assist in maintaining recognized programs in education
			 and research.
				(c)Requirements
					(1)ResearchResearch
			 funded at recognized programs by grants under this section shall include
			 studies and research—
						(A)to enhance basic
			 science and engineering;
						(B)to provide proof
			 of scientific or engineering concepts; and
						(C)to determine
			 scientific or engineering feasibility.
						(2)Maintenance of
			 programAs a condition on receipt of a grant under this section,
			 each institution of higher education or other institution that receives a grant
			 shall—
						(A)maintain the
			 recognized program for which the grant is provided for not less than 10 years
			 after the date of the last receipt of a grant; and
						(B)take steps
			 described in the application for funding the grant of the institution to
			 increase the number of undergraduate students enrolled in and completing the
			 recognized programs.
						(d)Consortia
					(1)In
			 generalSubject to paragraph (2), the Secretary may make grants
			 available under this section to consortia of institutions to conduct projects
			 of broad application that could not otherwise be undertaken, including national
			 and regional projects in geology or geophysics and engineering as applied to
			 petroleum, geothermal, alternative energy, renewable energy, mining, nuclear,
			 and mineral processing or beneficiation.
					(2)RequirementGrants
			 made to a consortium under paragraph (1) shall only be provided to a single
			 eligible institution with a recognized program, which shall be responsible for
			 distribution, monitoring, and reporting on the activities of the consortium as
			 required by the Secretary.
					205.Grants for
			 scholarships and fellowships
				(a)In
			 generalThe Secretary shall provide grants to eligible
			 institutions of higher education for the purpose of providing merit-based
			 scholarships for undergraduate education, graduate fellowships, and
			 postdoctoral fellowships at the institutions.
				(b)Eligibility
					(1)In
			 generalTo be eligible to receive a grant under this section, an
			 institution of higher education shall agree—
						(A)to enforce the
			 requirements of this section for scholarship or fellowship students; and
						(B)to return to the
			 Secretary any funds recovered from an individual under subsection
			 (d)(2)(B).
						(2)ApplicationAn
			 institution of higher education that seeks a grant under this section shall
			 describe, in the application of the institution of higher education to the
			 Secretary—
						(A)the number of
			 students that would be awarded scholarships or fellowships if the application
			 is approved;
						(B)the manner in
			 which the students would be selected; and
						(C)the manner in
			 which the institution of higher education would enforce this section.
						(c)PreferenceScholarships
			 and fellowships funded through grants under this section shall give a
			 preference for veterans and service members who have received or will receive
			 the Afghanistan Campaign Medal or the Iraq Campaign Medal as authorized by
			 Public Law 108-234 (118 Stat. 655), and Executive Order 13363 (69 Fed. Reg.
			 70175; relating to establishing the Afghanistan and Iraq Campaign
			 Medals).
				(d)Requirements
					(1)In
			 generalTo receive a scholarship or fellowship funded through a
			 grant under this section, an individual shall—
						(A)be a lawful
			 permanent resident or citizen of the United States;
						(B)agree in writing
			 to complete a course of studies and receive a degree in petroleum, chemical,
			 mining, geological, geophysical, nuclear, or mineral engineering, petroleum
			 geology, geothermal geology, mining and economic geology, petroleum and mining
			 geophysics, mineral economics, or alternative or renewable energy in a
			 recognized program; and
						(C)agree to notify,
			 through the institution of higher education of the individual, the
			 Secretary—
							(i)of
			 the progress of the individual towards completion of the course of studies;
			 and
							(ii)not later than
			 30 days after the date on which the individual is awarded a degree from the
			 institution of higher education.
							(2)Retention
						(A)In
			 generalTo retain a scholarship or fellowship funded through a
			 grant under this section, an individual shall—
							(i)continue in 1 of
			 the course of studies described in paragraph (1)(B);
							(ii)remain in good
			 academic standing and demonstrate satisfactory academic progress, as determined
			 by the institution of higher education; and
							(iii)allow for
			 reinstatement of the scholarship or fellowship by the Secretary, upon the
			 recommendation of the institution of higher education.
							(B)Recovery of
			 fundsAn institution of higher education may recover remaining
			 funds from a scholarship or fellowship funded by a grant under this section
			 from an individual who fails to complete any of the courses of study described
			 in paragraph (1)(B) after notice that completion is a requirement of continued
			 funding.
						(C)Change of
			 courseAn individual receiving a scholarship or graduate
			 fellowship funded by a grant under this section may change courses of study and
			 continue receiving funding if the individual remains within a course of study
			 described in paragraph (1)(B).
						206.Use of grant
			 funds by institutions
				(a)In
			 generalEach institution of higher education that receives a
			 grant under this title shall—
					(1)have an officer
			 appointed by the governing authority of the institution of higher education who
			 shall—
						(A)receive and
			 account for all grant funds received under this title; and
						(B)make an annual
			 report to the Secretary on or before the first day of September of each year,
			 that—
							(i)describes work
			 accomplished and the status of projects underway; and
							(ii)includes a
			 detailed statement of the grant funds received under this title during the
			 preceding fiscal year and of the disbursement of the grant funds on schedules
			 prescribed by the Secretary;
							(2)submit to the
			 Secretary detailed reports about projects completed, in progress, or planned
			 with grants made under this title.
					(b)Matching
			 funds
					(1)In
			 generalGrants made under this title for basic science and
			 engineering studies and research, as determined by the Secretary, shall not
			 require additional participation by funding partners.
					(2)Other
			 grantsAll other grants for studies made under this title—
						(A)shall include
			 participation by industry; and
						(B)may include
			 funding from other Federal agencies.
						(c)Prohibitions
					(1)In
			 generalNo funds made available under this title may be applied
			 to the acquisition by purchase or lease of any land or interests in land, or
			 the rental, purchase, construction, preservation, or repair of any
			 building.
					(2)MaintenanceWith
			 the express approval of the Secretary, funding made available under this title
			 may be used for proposals to maintain or upgrade existing laboratories and
			 laboratory equipment, but not for any university overhead expenses.
					(d)Public
			 availability
					(1)In
			 generalAll uses, products, processes, and other developments
			 resulting from any research, demonstration, or experiment funded in whole or in
			 part under this title shall be made available promptly to the general public,
			 subject to—
						(A)any exceptions or
			 limitations that the Secretary may find necessary in the interest of national
			 security; and
						(B)applicable
			 Federal patent law.
						(2)ReportsOn
			 not less than an annual basis, the Secretary shall make available to the public
			 reports submitted under subsection (a)(2).
					207.Career
			 technical and community college education
				(a)In
			 generalThe Secretary shall provide grants for the operation or
			 development of programs in mining engineering technology, petroleum engineering
			 technology, industrial engineering technology, industrial technology,
			 alternative and renewable energy technology, electric power technology,
			 extractive resources technology, and diesel power technology, construction,
			 retrofitting, and design that—
					(1)are focused on
			 technology and the use of technology in energy and mineral production and
			 related maintenance, operational safety, or energy infrastructure protection
			 and security;
					(2)prepare students
			 for advanced or supervisory roles in the mining industry, the petroleum
			 industry, or alternative and renewable energy industry; and
					(3)grant an
			 associate degree or a baccalaureate degree.
					(b)Vocational
			 programs
					(1)In
			 generalThe Secretary shall provide grants for the operation or
			 development of programs, including joint apprenticeship programs authorized by
			 Federal law, programs at institutions of higher education, secondary school
			 vocational education programs, or career academy programs, that provide
			 training for individuals seeking to enter the geothermal, petroleum, mining,
			 mineral mining, or alternative and renewable energy industries.
					(2)Progressive
			 career pathThe Secretary shall give particular consideration to
			 supporting programs that provide training for a progressive career path in the
			 industries described in paragraph (1).
					(3)Essential
			 supportThe Secretary may provide grants to programs that grant
			 degrees or certificates in programs that provide training in disciplines that
			 provide essential support for the industries described in paragraph (1) or
			 subsection (c), even if the programs are not purposely designed to provide
			 personnel for those industries.
					(c)Other
			 programsThe Secretary shall provide grants for the operation or
			 development of programs of career technical education at a secondary school,
			 offered cooperatively with a community college in 1 of the industrial sectors
			 of—
					(1)agriculture,
			 forestry, or fisheries;
					(2)utilities,
			 particularly power transmission and pipeline construction and
			 operations;
					(3)maintenance and
			 maintenance logistics;
					(4)construction;
					(5)manufacturing;
					(6)transportation
			 and warehousing;
					(7)industrial
			 engineering and technology; or
					(8)energy and
			 natural resources.
					(d)RequirementsAs
			 a condition of receiving a grant under this section, an institution of higher
			 education or other entity shall—
					(1)demonstrate to
			 the satisfaction of the Secretary—
						(A)an institutional
			 commitment to career technical education; and
						(B)that the
			 institution of higher education or entity has received or will receive industry
			 cooperation in the form of equipment, employee time, or donations of funds to
			 support the activities that are within the scope of this section; and
						(2)agree to maintain
			 the programs for which the grant is sought for a period of 10 years beginning
			 on the date of receipt of the funding, unless the Secretary finds that a
			 shorter period of time is appropriate for the local labor market or is required
			 by State authorities.
					(e)Use of funds
			 for program operation
					(1)Initial
			 useAn institution of higher education or other entity that
			 receives a grant under this section for the operation of a program may
			 initially only use the funds to enhance the instructional skills of teachers
			 through additional training and necessary resources.
					(2)EquipmentAfter
			 teachers have achieved enhanced skills and meet an appropriate standard as
			 agreed to by local authorities in consultation with the Secretary, grant funds
			 received under this section may be used to purchase classroom and laboratory
			 equipment.
					(f)Use of funds
			 for program developmentAn institution of higher education or
			 other entity that receives a grant under this section for the development of a
			 new program shall use the grant—
					(1)to support the
			 purchase of classroom and laboratory equipment; and
					(2)to supplement
			 teacher salaries to encourage the hiring of highly qualified teachers.
					(g)Other
			 fundingAn institution of higher education or other entity that
			 receives a grant under this section may combine the grant funds with State
			 funds, and other Federal funds if allowed by law, to carry out programs
			 described in this section, if the use of the funds is reported to the Secretary
			 not less than annually.
				208.FundingThe Secretary shall use amounts from the
			 American Renewable and Alternative Energy Trust Fund under section 101(b)(1)(Q)
			 to carry out this title for each of fiscal years 2009 through 2019, to remain
			 available until expended.
			IIIDomestic
			 production
			AOuter Continental
			 Shelf
				301.Disposition of
			 receipts
					(a)DefinitionsIn this section:
						(1)Adjacent
			 StateThe term Adjacent State means a coastal State
			 that—
							(A)has a coastal
			 seaward boundary that is within a 100 statute miles distance of the
			 geographical center of a leased tract in an outer Continental Shelf planning
			 area; and
							(B)as of January 1,
			 2000, had no oil or natural gas production within a 100 statute miles distance
			 of the geographical center of a leased tract in an outer Continental Shelf
			 planning area.
							(2)Coastal
			 political SubdivisionThe term coastal political
			 subdivision, with respect to an Adjacent State, means a
			 county-equivalent subdivision of the Adjacent State all or part of
			 which—
							(A)lies within the
			 coastal zone (as defined in section 304(1) of the Coastal Zone Management Act
			 of 1972 (16 U.S.C. 1453(1)); and
							(B)the closest point
			 of which is not more than 100 statute miles from the geographical center of any
			 leased tract.
							(3)DistanceThe
			 term distance means minimum great circle distance.
						(4)Leased
			 TractThe term leased tract means a tract leased
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) for the
			 purpose of drilling for, developing, and producing oil or natural gas
			 resources.
						(5)Qualified outer
			 continental shelf receipts
							(A)In
			 generalThe term qualified outer Continental Shelf
			 receipts means all amounts received by the United States in the fiscal
			 year immediately following the fiscal year during which this Act is enacted and
			 each fiscal year thereafter—
								(i)from each leased
			 tract or portion of a leased tract, the geographical center of which lies
			 within a distance of 100 statute miles from any part of the coastline of an
			 Adjacent State, including bonus bids, rents, royalties (including the value of
			 royalties taken in kind), net profit share payments, fees, and related late
			 payment interest; and
								(ii)from leases
			 entered into on or after January 1, 2000.
								(B)ExclusionsThe
			 term qualified outer Continental Shelf receipts does not
			 include—
								(i)receipts from the
			 forfeiture of a bond or other surety securing obligations other than royalties,
			 or civil penalties; or
								(ii)receipts
			 generated from leases subject to section 8(g) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(g)).
								(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Disposition of
			 qualified outer continental shelf receipts from outer continental shelf oil and
			 gas leasing planning areas
						(1)In
			 GeneralNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the other provisions of this
			 subsection, for each applicable fiscal year, the Secretary of the Treasury
			 shall deposit—
							(A)62.5 percent of
			 qualified outer Continental Shelf revenues in the miscellaneous receipts of the
			 Treasury; and
							(B)37.5 percent of
			 qualified outer Continental Shelf revenues in a special account in the Treasury
			 that the Secretary shall disburse to—
								(i)Adjacent States;
			 and
								(ii)certain coastal
			 political subdivisions of the Adjacent States.
								(2)Allocation
			 Among Adjacent States and Coastal Political Subdivisions
							(A)Allocation
			 among Adjacent States
								(i)In
			 generalEffective for the fiscal year immediately following the
			 fiscal year in which this Act is enacted and each fiscal year thereafter, the
			 amount made available under paragraph (1)(B) shall be allocated by the
			 Secretary to each Adjacent State in amounts (based on a formula established by
			 the Secretary by regulation) that are inversely proportional to the respective
			 distances between the point on the coastline of each Adjacent State that is
			 closest to the geographical center of the applicable leased tract and the
			 geographical center of the leased tract.
								(ii)Single
			 Adjacent StateIf only 1 Adjacent State is within 100 miles of
			 the geographical center of a lease described in clause (i), the entire amount
			 made available under paragraph (1)(B) from the lease shall be allocated to the
			 Adjacent State.
								(B)Allocation
			 among coastal political subdivisions of Adjacent States
								(i)In
			 generalThe Secretary shall pay 40 percent of the allocable share
			 of each Adjacent State (as determined under subparagraph (A)) to certain
			 coastal political subdivisions of the Adjacent State.
								(ii)Allocation
									(I)In
			 generalFor each leased tract that is used to calculate the
			 allocation of an Adjacent State, the Secretary shall allocate funds to the
			 coastal political subdivisions that are within 100 miles of the geographical
			 center of the leased tract based on the relative distance of the coastal
			 political subdivisions from the leased tract.
									(II)DistanceFor
			 each coastal political subdivision described in subclause (I), the Secretary
			 shall determine the distance between—
										(aa)the
			 point on the coastal political subdivision coastline closest to the
			 geographical center of the leased tract; and
										(bb)the
			 geographical center of the tract.
										(III)Inversely
			 proportional allocationThe Secretary shall divide and allocate
			 the qualified outer Continental Shelf revenues derived from the leased tract
			 among the coastal political subdivisions described in subclause (I) in amounts
			 that are inversely proportional to the distances determined under subclause
			 (II).
									(3)TimingThe
			 amounts required to be deposited under paragraph (1)(B) for the applicable
			 fiscal year shall be made available in accordance with paragraph (1)(B) during
			 the first 90 days of the fiscal year immediately following the applicable
			 fiscal year.
						(4)Authorized
			 UsesEach Adjacent State and coastal political subdivision shall
			 use all amounts received under paragraph (2) in accordance with all applicable
			 Federal and State laws, only for 1 or more of the following purposes:
							(A)Projects and
			 activities for the purposes of coastal protection (including conservation),
			 coastal restoration, storm protection, and infrastructure directly affected by
			 coastal wetland and tundra losses.
							(B)Mitigation of
			 damage to fish, wildlife, or natural resources.
							(C)Implementation of
			 a federally approved marine, coastal, or comprehensive conservation management
			 plan.
							(D)Mitigation of the
			 impact of outer Continental Shelf activities through the funding of onshore
			 infrastructure projects.
							(E)Any other purpose
			 authorized for the use of those amounts under State law.
							(5)Limitations on
			 Amount of Distributed Qualified Outer Continental Shelf
			 ReceiptsThe total amount of qualified outer Continental Shelf
			 receipts made available under paragraph (1)(B) to an Adjacent State and coastal
			 political subdivisions of the Adjacent State shall not exceed $500,000,000 for
			 each fiscal year (in 2008 dollars), as adjusted for inflation.
						(6)American
			 Renewable and Alternative Energy Trust FundOf the amounts of
			 qualified outer Continental Shelf revenues described in paragraph (1)(A), 90
			 percent of the amounts shall be deposited in the American Renewable and
			 Alternative Energy Trust Fund established by section 101.
						302.Leasing
			 program considered approved
					(a)In
			 generalThe Draft Proposed Outer Continental Shelf Oil and Gas
			 Leasing Program 2010-2015 issued by the Secretary of the Interior (referred to
			 in this section as the Secretary) under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been
			 approved by the Secretary as a final oil and gas leasing program under that
			 section.
					(b)Completion and
			 review of environmental impact statements
						(1)Completion
							(A)In
			 generalNotwithstanding any other provision of law, each review
			 carried out in accordance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the
			 program described in subsection (a) shall be completed not later than 270 days
			 after the date of enactment of this Act.
							(B)Failure to
			 complete reviewIf a review
			 described in subparagraph (A) has not been completed for an action subject to
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) by the date specified in subparagraph
			 (A)—
								(i)the action shall be considered to have no
			 significant impact to the human environment for purposes of the Act (42 U.S.C.
			 4321 et seq.); and
								(ii)that classification shall be considered to
			 be a final agency action.
								(2)Lead
			 agencyThe lead agency for a review of an action under this
			 subsection shall be the Federal agency to which funds are made available for
			 the action.
						(3)Review
							(A)Judicial
			 review
								(i)In
			 generalJudicial review of the final agency decision after
			 exhaustion of administrative remedies shall lie with the United States Court of
			 Appeals for the District of Columbia Circuit.
								(ii)Administrative
			 recordAn appeal to the court described in clause (i) shall be
			 based only on the administrative record.
								(iii)Pendency of
			 judicial reviewAfter an agency has made a final decision with
			 respect to a review carried out under this subsection, the decision shall be
			 effective during the course of any subsequent appeal to a court described in
			 clause (i).
								(B)Civil
			 actionEach civil action covered by this subsection shall be
			 considered to arise under the laws of the United States.
							303.Outer
			 Continental Shelf lease sales
					(a)Requirement To
			 conduct lease sales
						(1)In
			 generalExcept as provided in paragraph (2), not later than 1
			 year after the date of enactment of this Act and annually thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct at least 1 lease sale in an Atlantic
			 Planning Area, 1 lease sale in the Pacific Planning Area, 1 lease sale in the
			 Alaska Planning Area, and 3 lease sales in a Gulf of Mexico Planning Area for
			 which the Secretary determines that there is a commercial interest in
			 purchasing Federal oil and gas leases for production on the outer Continental
			 Shelf.
						(2)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
							(A)determine whether
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the planning area; and
							(B)if the Secretary
			 determines that there is a commercial interest described in subparagraph (A),
			 conduct a lease sale in the planning area.
							(b)Leasing
			 planAny areas made available for leasing under subsection (a)
			 shall be offered for lease under this section notwithstanding the omission of
			 any of the applicable area from the applicable 5-year plan developed by the
			 Secretary pursuant to section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344).
					304.Repeal of the
			 Gulf of Mexico Energy Security Act of 2006The Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note; Public Law 109–432) is repealed.
				BArctic National
			 Wildlife Refuge
				331.Short
			 titleThis subtitle may be
			 cited as the American Energy
			 Independence and Price Reduction Act.
				332.DefinitionsIn this subtitle:
					(1)Coastal
			 plainThe term Coastal Plain means the area
			 described in appendix I to part 37 of title 50, Code of Federal Regulations, as
			 in effect on July 14, 2008, popularly known as the Coastal Plain of the
			 Arctic National Wildlife Refuge.
					(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
					(3)Final
			 StatementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to—
						(A)section 1002 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142);
			 and
						(B)section 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management, in consultation with the Director of the United States Fish and
			 Wildlife Service.
					333.Leasing
			 program for land within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain; and
						(2)to administer
			 this subtitle through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—
							(A)ensure the oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, fish
			 and wildlife habitat, subsistence resources, and the environment; and
							(B)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development, and
			 production operations under this subtitle in a manner that ensures the receipt
			 of fair market value by the public for the mineral resources to be
			 leased.
							(b)Repeal of
			 prohibition
						(1)In
			 generalSection 1003 of the Alaska National Interest Lands
			 Conservation Act of 1980 (16 U.S.C. 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents contained in section 1 of the
			 Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. prec. 3143)
			 is amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.)—
							(A)the oil and gas
			 leasing program and activities authorized by this section in the Coastal Plain
			 shall be considered to be compatible with the purposes for which the Arctic
			 National Wildlife Refuge was established; and
							(B)no further
			 findings or decisions shall be required to implement that program and those
			 activities.
							(2)Adequacy of DOI
			 legislative environmental impact statementThe Final Statement
			 shall be considered to satisfy the requirements of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actions
							(A)In
			 generalBefore conducting the first lease sale under this
			 subtitle, the Secretary shall prepare an environmental impact statement in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) with respect to the actions authorized by this subtitle that are not
			 referred to in paragraph (2).
							(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
								(i)to
			 identify nonleasing alternative courses of action; or
								(ii)to
			 analyze the environmental effects of those courses of action.
								(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
								(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this subtitle; and
								(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
								(D)Public
			 commentsIn carrying out this paragraph, the Secretary shall
			 consider only public comments that are filed not later than 20 days after the
			 date of publication of a draft environmental impact statement.
							(E)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this subtitle.
							(d)Relationship to
			 State and local authorityNothing in this subtitle expands or
			 limits State or local regulatory authority.
					(e)Special
			 areas
						(1)Designation
							(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
							(B)Sadlerochit
			 spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
							(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that preserves the unique and diverse character of the area, including
			 fish, wildlife, subsistence resources, and cultural values of the area.
						(3)Exclusion from
			 leasing or surface occupancy
							(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
							(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
							(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the special area.
						(f)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this subtitle.
					(g)Regulations
						(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, the Secretary shall promulgate such regulations as are necessary to
			 carry out this subtitle, including rules and regulations relating to protection
			 of the fish and wildlife, fish and wildlife habitat, subsistence resources, and
			 environment of the Coastal Plain.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant biological, environmental, scientific or engineering
			 data that come to the attention of the Secretary.
						334.Lease
			 sales
					(a)In
			 generalLand may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after that nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleFor the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this subtitle;
						(2)not later than 90
			 days after the date of the completion of the sale, evaluate the bids in the
			 sale and issue leases resulting from the sale; and
						(3)conduct
			 additional sales at appropriate intervals if sufficient interest in exploration
			 or development exists to warrant the conduct of the additional sales.
						335.Grant of
			 leases by the Secretary
					(a)In
			 generalOn payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 334 a lease for any land
			 on the Coastal Plain.
					(b)Subsequent
			 transfers
						(1)In
			 generalNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary.
						(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion of
			 the Attorney General.
						336.Lease terms
			 and conditionsAn oil or gas
			 lease issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 121/2 percent of the
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary in accordance with regulations applicable to other Federal oil
			 and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, such portions of the Coastal Plain to
			 exploratory drilling activities as are necessary to protect caribou calving
			 areas and other species of fish and wildlife;
					(3)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for land required to be reclaimed under this subtitle
			 shall be, to the maximum extent practicable—
						(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
						(B)on application by
			 the lessee, to a higher or better standard, as approved by the
			 Secretary;
						(6)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 333(a)(2);
					(7)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as determined
			 by the level of obligation previously agreed to in the Federal
			 Agreement;
					(8)prohibit the
			 export of oil produced under the lease; and
					(9)contain such
			 other provisions as the Secretary determines to be necessary to ensure
			 compliance with this subtitle and the regulations promulgated under this
			 subtitle.
					337.Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized coastal plain
			 activitiesIn accordance with section 333, the Secretary shall
			 administer this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, or other provisions that—
						(1)ensure, to the
			 maximum extent practicable, that oil and gas exploration, development, and
			 production activities on the Coastal Plain will result in no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat, and the
			 environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum surface acreage covered in connection with the leasing program by
			 production and support facilities, including airstrips and any areas covered by
			 gravel berms or piers for support of pipelines, does not exceed 2,000 acres on
			 the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall require, with
			 respect to any proposed drilling and related activities on the Coastal Plain,
			 that—
						(1)a site-specific
			 analysis be made of the probable effects, if any, that the drilling or related
			 activities will have on fish and wildlife, fish and wildlife habitat,
			 subsistence resources, subsistence uses, and the environment;
						(2)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the maximum
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development
			 of the plan shall occur after consultation with the 1 or more agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and issue regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, or other measures
			 designed to ensure, to the maximum extent practicable, that the activities
			 carried out on the Coastal Plain under this subtitle are conducted in a manner
			 consistent with the purposes and environmental requirements of this
			 subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require—
						(1)compliance with
			 all applicable provisions of Federal and State environmental law (including
			 regulations);
						(2)implementation of
			 and compliance with—
							(A)standards that
			 are at least as effective as the safety and environmental mitigation measures,
			 as described in items 1 through 29 on pages 167 through 169 of the Final
			 Statement, on the Coastal Plain; and
							(B)seasonal
			 limitations on exploration, development, and related activities, as necessary,
			 to avoid significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration;
							(3)that exploration
			 activities (except surface geological studies) be limited to the period between
			 approximately November 1 and May 1 of each year and be supported, if necessary,
			 by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips,
			 and air transport methods (except that those exploration activities may be
			 permitted at other times if the Secretary determines that the exploration will
			 have no significant adverse effect on fish and wildlife, fish and wildlife
			 habitat, and the environment of the Coastal Plain);
						(4)design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent practicable, adverse effects on the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects on the flow of surface water by requiring the use of culverts, bridges,
			 and other structural devices;
							(5)prohibitions on
			 general public access and use on all pipeline access and service roads;
						(6)stringent
			 reclamation and rehabilitation requirements, consistent with the standards
			 described in this subtitle, requiring the removal from the Coastal Plain of all
			 oil and gas development and production facilities, structures, and equipment on
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose;
						(7)appropriate
			 prohibitions or restrictions on access by all modes of transportation;
						(8)appropriate
			 prohibitions or restrictions on sand and gravel extraction;
						(9)consolidation of
			 facility siting;
						(10)appropriate
			 prohibitions or restrictions on use of explosives;
						(11)(A)avoidance, to the
			 maximum extent practicable, of springs, streams, and river system;
							(B)the protection of natural surface
			 drainage patterns, wetland, and riparian habitats; and
							(C)the regulation of methods or
			 techniques for developing or transporting adequate supplies of water for
			 exploratory drilling;
							(12)the avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife;
						(13)treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including, in accordance
			 with applicable Federal and State environmental laws (including
			 regulations)—
							(A)preparation of an
			 annual waste management report;
							(B)development and
			 implementation of a hazardous materials tracking system; and
							(C)prohibition on
			 the use of chlorinated solvents;
							(14)fuel storage and
			 oil spill contingency planning;
						(15)research,
			 monitoring, and reporting stipulations;
						(16)conduct of
			 periodic field crew environmental briefings;
						(17)avoidance of
			 significant adverse effects on subsistence hunting, fishing, and
			 trapping;
						(18)compliance with
			 applicable air and water quality standards;
						(19)appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited;
						(20)reasonable
			 stipulations for protection of cultural and archeological resources; and
						(21)development and
			 implementation of such other protective environmental requirements,
			 restrictions, terms, or conditions as the Secretary determines to be
			 necessary.
						(e)ConsiderationsIn
			 preparing and issuing regulations, lease terms, conditions, restrictions,
			 prohibitions, or stipulations under this section, the Secretary shall take into
			 consideration—
						(1)the stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement;
						(2)the environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 through 37.33 of title 50, Code of
			 Federal Regulations (or successor regulations); and
						(3)the land use
			 stipulations for exploratory drilling on the KIC–ASRC private land described in
			 Appendix 2 of the agreement between Arctic Slope Regional Corporation and the
			 United States dated August 9, 1983.
						(f)Facility
			 consolidation planning
						(1)In
			 generalAfter providing for public notice and comment, the
			 Secretary shall prepare and periodically update a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of oil and gas resources from the
			 Coastal Plain.
						(2)ObjectivesThe
			 objectives of the plan shall be—
							(A)the avoidance of
			 unnecessary duplication of facilities and activities;
							(B)the encouragement
			 of consolidation of common facilities and activities;
							(C)the location or
			 confinement of facilities and activities to areas that will minimize impact on
			 fish and wildlife, fish and wildlife habitat, subsistence resources, and the
			 environment;
							(D)the use of
			 existing facilities, to the maximum extent practicable; and
							(E)the enhancement
			 of compatibility between wildlife values and development activities.
							(g)Access to
			 public landThe Secretary shall—
						(1)manage public
			 land in the Coastal Plain in accordance with subsections (a) and (b) of section
			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public land in the Coastal Plain for
			 traditional uses.
						338.Expedited
			 judicial review
					(a)Filing of
			 complaints
						(1)DeadlineA
			 complaint seeking judicial review of a provision of this subtitle or an action
			 of the Secretary under this subtitle shall be filed—
							(A)except as
			 provided in subparagraph (B), during the 90-day period beginning on the date on
			 which the action being challenged was carried out; or
							(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), by not later than 90 days after the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
							(2)VenueA
			 complaint seeking judicial review of a provision of this subtitle or an action
			 of the Secretary under this subtitle shall be filed in the United States Court
			 of Appeals for the District of Columbia Circuit.
						(3)Scope
							(A)In
			 generalJudicial review of a decision of the Secretary relating
			 to a lease sale under this subtitle (including an environmental analysis of
			 such a lease sale) shall be—
								(i)limited to a
			 review of whether the decision is in accordance with this subtitle; and
								(ii)based on the
			 administrative record of the decision.
								(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this subtitle shall be presumed to be correct unless proven otherwise by clear
			 and convincing evidence.
							(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
					339.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle for each fiscal
			 year—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)except as
			 otherwise provided in this Act, 90 percent of the balance shall be deposited
			 into the American Renewable and Alternative Energy Trust Fund established by
			 section 101.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					340.Rights-of-way
			 across the Coastal plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as
			 provided in paragraph (2), under section 28 of the Mineral Leasing Act (30
			 U.S.C. 185), without regard to title XI of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170,
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 333(g) provisions granting
			 rights-of-way and easements described in subsection (a).
					341.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
					(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), as determined by the Secretary, convey to that Corporation the surface
			 estate of the land described in paragraph (1) of Public Land Order 6959, in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and
					(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
					342. Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2).
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only—
						(1)to plan for
			 mitigation, implement a mitigation plan, or maintain a mitigation project to
			 address the potential effects of oil and gas exploration and development on
			 environmental, social, cultural, recreational, and subsistence resources of the
			 community;
						(2)to develop, carry
			 out, and maintain—
							(A)a project to
			 provide new or expanded public facilities; or
							(B)services to
			 address the needs and problems associated with the effects described in
			 paragraph (1), including firefighting, police, water and waste treatment, first
			 responder, and other medical services; and
							(3)to establish a
			 local coordination office, to be managed by the Mayor of the North Slope
			 Borough, in coordination with the City of Kaktovik, Alaska—
							(A)to coordinate
			 with and advise developers on local conditions and the history of areas
			 affected by development; and
							(B)to provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate annual reports on the status of the
			 coordination between developers and communities affected by development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment
			 of Fund
						(1)In
			 generalThere is established in the Treasury the Coastal
			 Plain Local Government Impact Aid Assistance Fund (referred to in this
			 section as the Fund).
						(2)UseAmounts
			 in the Fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the Fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the Fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the Fund in interest bearing government securities.
						(e)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary from the Fund to provide financial assistance under this section
			 $5,000,000 for each fiscal year.
					COil
			 shale
				351.Leasing of oil
			 shale resourcesThe Secretary
			 of the Interior shall—
					(1)offer for leasing
			 for research and development of oil shale resources under subsection (c) of the
			 Oil Shale, Tar Sands, and Other Strategic Unconventional Fuels Act of 2005 (42
			 U.S.C. 15927(c)), any additional 160-acre tracts of land that the Secretary
			 determines to be necessary to fulfill the research and development objectives
			 of that Act; and
					(2)offer for leasing
			 for commercial exploration, development, and production of oil shale resources
			 under subsection (e) of the Oil Shale, Tar Sands, and Other Strategic
			 Unconventional Fuels Act of 2005 (42 U.S.C. 15927(e)), public land in States
			 for which the Secretary finds sufficient support and interest as required by
			 that subsection.
					IVEnergy
			 infrastructure
			ATransmission
				401.Natural gas
			 pipeline integrity reassessment intervals based on risk
					(a)In
			 generalSection
			 60109(c)(3)(B) of title 49, United States Code, is amended by inserting
			 , until the date on which the Secretary promulgates regulations basing
			 the reassessment intervals on technical data, risk factors, and engineering
			 analyses, consistent with the recommendations of the Comptroller General of the
			 United States contained in the report numbered 06–945 before the period
			 at the end.
					(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of enactment of this Act.
					BSmall refinery
			 study and temporary exemption
				411.Small refinery
			 study and temporary exemptionSection 211(o)(9)(A) of the Clean Air Act
			 (42 U.S.C. 7545(o)(9)(A)) is amended—
					(1)in clause (i), by striking ‘calendar
			 year 2011’ and inserting ‘calendar year 2015’;
			 and
					(2)in clause (ii),
			 by striking subclause (I) and inserting the following
						
							(I)StudyNot
				later than December 31, 2012, the Secretary of Energy, in consultation with
				States and stakeholders (including small refineries), shall conduct a
				study—
								(aa)to
				evaluate the economic viability of small refineries in the United
				States;
								(bb)to
				evaluate the cost of compliance with the requirements of paragraph (2) for
				small refineries in the United States;
								(cc)to
				determine whether compliance would impose an economic hardship on small
				refineries; and
								(dd)to
				assess the impact on availability and prices of gas for consumers in areas with
				small
				refineries.
								.
					VReducing
			 Government red tape and excessive litigation
			501.Alaska
			 Offshore Continental Shelf Coordination Office
				(a)EstablishmentThe Secretary of the Interior, in
			 coordination with the Mayor of the North Slope Borough of Alaska, shall
			 establish and maintain in the Department of the Interior a separate office, to
			 be known as the Alaska Offshore Continental Shelf Coordination
			 Office.
				(b)DutiesThe
			 Alaska Offshore Continental Shelf Coordination Office shall—
					(1)coordinate
			 leasing of the outer Continental Shelf off the coast of Alaska;
					(2)advise persons
			 awarded leases of the outer Continental Shelf off the coast of Alaska regarding
			 local conditions and history of areas affected by development of the oil and
			 gas resources of that area of the outer Continental Shelf;
					(3)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate annual reports
			 describing the status of coordination between the Office and the communities
			 affected by development of the outer Continental Shelf off the coast of
			 Alaska;
					(4)collect from
			 residents of the North Slope region of Alaska information regarding the impacts
			 of that development on marine wildlife, coastal habitats, marine and coastal
			 subsistence resources, and the marine and coastal environment of the region;
			 and
					(5)ensure that the
			 information collected under paragraph (4) is submitted to—
						(A)developers of
			 resources in the North Slope region; and
						(B)appropriate
			 Federal departments and agencies.
						502.Clean air
			 regulation
				(a)Definition of
			 air pollutantSection 302(g)
			 of the Clean Air Act (42 U.S.C. 7602(g)) is amended—
					(1)by striking
			 (g) The term and inserting the following:
						
							(g)Air
				pollutant
								(1)In
				generalThe
				term
								;
					(2)in the second
			 sentence, by striking Such term and inserting the
			 following:
						
							(2)InclusionsThe
				term air pollutant
							;
				and
					(3)by adding at the
			 end the following:
						
							(3)ExclusionsThe
				term air pollutant does not include—
								(A)carbon
				dioxide;
								(B)methane from
				agriculture or livestock; or
								(C)water
				vapor.
								.
					(b)State
			 standardsThe Administrator of the Environmental Protection
			 Agency shall not provide to any State a waiver under section 209(b) of the
			 Clean Air Act (42 U.S.C. 7543(b)) for preemption under that Act of any
			 regulation of the State to control greenhouse gas emissions from motor
			 vehicles.
				503.Endangered
			 species
				(a)EmergenciesSection 10 of the Endangered Species Act of
			 1973 (16 U.S.C. 1539) is amended by adding at the end the following:
					
						(k)EmergenciesOn
				the declaration of an emergency by the Governor of a State, the Secretary, for
				the duration of the emergency, shall temporarily exempt from the prohibition
				against taking and the prohibition against the adverse modification of critical
				habitat under this Act any action that is reasonably necessary to avoid or
				ameliorate the impact of the emergency, including the operation of any water
				supply or flood control project by a Federal
				agency.
						.
				(b)Prohibition of
			 consideration of impact of greenhouse gas
					(1)In
			 generalThe Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) is amended by adding at the end the following:
						
							19.Prohibition of
				consideration of impact of greenhouse gas
								(a)Definition of
				greenhouse gasIn this
				section, the term greenhouse gas means any of—
									(1)carbon
				dioxide;
									(2)methane;
									(3)nitrous
				oxide;
									(4)sulfur
				hexafluoride;
									(5)a
				hydrofluorocarbon;
									(6)a
				perfluorocarbon; or
									(7)any other
				anthropogenic gas designated by the Secretary for purposes of this
				section.
									(b)Impact of
				greenhouse gasThe impact of a greenhouse gas on any species of
				fish, wildlife, or plant shall not be considered for any purpose in the
				implementation of this
				Act.
								.
					(2)Conforming
			 amendmentThe table of contents of the Endangered Species Act of
			 1973 (16 U.S.C. prec. 1531) is amended by adding at the end the
			 following:
						
							
								Sec. 18. Annual cost analysis by the Fish
				and Wildlife Service.
								Sec. 19. Prohibition of consideration of impact of greenhouse
				gas.
							
							.
					504.Minerals
			 Management ServiceTitle III
			 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1751 et
			 seq.) is amended by adding at the end the following:
				
					310.Minerals
				Management ServiceAny
				Director of the Minerals Management Service shall be appointed by the
				President, by and with the advice and consent of the
				Senate.
					.
			505.Completion and
			 review of environmental impact statements
				(a)Completion
					(1)In
			 generalNotwithstanding any other provision of law, each review
			 carried out in accordance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for any
			 project carried out under this Act shall be completed not later than 270 days
			 after the date on which the conduct of the project is initiated.
					(2)Failure to
			 complete reviewIf a review
			 described in paragraph (1) has not been completed for an action subject to the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) by the date specified in paragraph
			 (1)—
						(A)the action shall be considered to have no
			 significant impact to the human environment for purposes of the Act (42 U.S.C.
			 4321 et seq.); and
						(B)that classification shall be considered to
			 be a final agency action.
						(b)Lead
			 agencyThe lead agency for a review of an action under this
			 section shall be the Federal agency to which funds are made available for the
			 action.
				(c)Review
					(1)Administrative
			 appealsThere shall be a single administrative appeal for each
			 review carried out pursuant to this section.
					(2)Judicial
			 review
						(A)In
			 generalOn resolution of the administrative appeal, judicial
			 review of the final agency decision after exhaustion of administrative remedies
			 shall lie with the United States Court of Appeals for the District of Columbia
			 Circuit.
						(B)Administrative
			 recordAn appeal to the court described in subparagraph (A) shall
			 be based only on the administrative record.
						(C)Pendency of
			 judicial reviewAfter an agency has made a final decision with
			 respect to a review carried out under this section, the decision shall be
			 effective during the course of any subsequent appeal to a court described in
			 subparagraph (A).
						(3)Civil
			 actionEach civil action covered by this section shall be
			 considered to arise under the laws of the United States.
					VIConservation and
			 efficiency
			ANew source
			 review
				601.Clarifying new
			 source review requirementsNotwithstanding any other provision of law,
			 routine maintenance and repair at a facility, and the replacement of equipment
			 at a facility in accordance with such requirements as the Administrator of the
			 Environmental Protection Agency shall specify, shall not constitute a
			 modification of an existing source requiring compliance with new source review
			 requirements under parts C and D of title I of the Clean Air Act (42 U.S.C.
			 7470 et seq.).
				BClean coal
			 alternative transition
				611.Carbon dioxide
			 storage capacity assessment
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
						(3)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
						(4)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect potential
			 storage.
						(5)RiskThe
			 term risk includes any risk posed by geomechanical, geochemical,
			 hy­dro­geo­log­i­cal, structural, and engineered hazards.
						(6)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
						(7)Storage
			 formationThe term storage formation means a deep
			 saline formation, unmineable coal seam, or oil or gas reservoir that is capable
			 of accommodating a volume of industrial carbon dioxide.
						(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
						(1)the geographical
			 extent of all potential storage formations in all States;
						(2)the capacity of
			 the potential storage formations;
						(3)the injectivity
			 of the potential storage formations;
						(4)an estimate of
			 potential volumes of oil and gas recoverable by injection and storage of
			 industrial carbon dioxide in potential storage formations;
						(5)the risk
			 associated with the potential storage formations; and
						(6)the Carbon
			 Sequestration Atlas of the United States and Canada that was completed by the
			 Department of Energy in April 2006.
						(c)Coordination
						(1)Federal
			 coordination
							(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator on
			 issues of data sharing, format, development of the methodology under subsection
			 (b), and content of the assessment required under this title to ensure the
			 maximum usefulness and success of the assessment.
							(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
							(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
						(d)External review
			 and publicationOn completion of the methodology under subsection
			 (b), the Secretary shall—
						(1)publish the
			 methodology and solicit comments from the public and the heads of affected
			 Federal and State agencies;
						(2)establish a panel
			 of individuals with expertise in the matters described in paragraphs (1)
			 through (5) of subsection (b) that is composed, as appropriate, of
			 representatives of Federal agencies, institutions of higher education,
			 nongovernmental organizations, State organizations, industry, and international
			 geoscience organizations to review the methodology and comments received under
			 paragraph (1); and
						(3)on completion of
			 the review under paragraph (2), publish in the Federal Register the revised
			 final methodology.
						(e)Periodic
			 updatesThe methodology developed under this section shall be
			 updated periodically (including at least once every 5 years) to incorporate new
			 data as the data become available.
					(f)National
			 assessment
						(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(1), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of capacity for carbon dioxide in accordance with the
			 methodology.
						(2)Geological
			 verificationAs part of the assessment under this subsection, the
			 Secretary shall carry out a drilling program to supplement the geological data
			 relevant to determining storage capacity of carbon dioxide in geological
			 storage formations, including—
							(A)well log
			 data;
							(B)core data;
			 and
							(C)fluid sample
			 data.
							(3)Partnership
			 with other drilling programsAs part of the drilling program
			 under paragraph (2), the Secretary shall enter, as appropriate, into
			 partnerships with other entities to collect and integrate data from other
			 drilling programs relevant to the storage of carbon dioxide in geological
			 formations.
						(4)Incorporation
			 into natcarb
							(A)In
			 generalOn completion of the assessment, the Secretary of Energy
			 shall incorporate the results of the assessment using the NatCarb database, to
			 the maximum extent practicable.
							(B)RankingThe
			 database shall include the data necessary to rank potential storage sites for
			 capacity and risk, across the United States, within each State, by formation,
			 and within each basin.
							(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report describing the findings under the assessment.
						(6)Periodic
			 updatesThe national assessment developed under this section
			 shall be updated periodically (including at least once every 5 years) to
			 support public and private sector decisionmaking.
						(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for the period of fiscal years 2010 through
			 2014.
					VIITax
			 provisions
			701.Amendment of 1986
			 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			ANuclear
			 energy
				711.ASME Nuclear
			 Certification credit
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
						
							45R.ASME Nuclear
				Certification credit
								(a)In
				generalFor purposes of section 38, the ASME Nuclear
				Certification credit determined under this section for any taxable year is an
				amount equal to 15 percent of the qualified nuclear expenditures paid or
				incurred by the taxpayer.
								(b)Qualified
				nuclear expendituresFor purposes of this section, the term
				qualified nuclear expenditures means any expenditure related
				to—
									(1)obtaining a certification under the
				American Society of Mechanical Engineers Nuclear Component Certification
				program, or
									(2)increasing the taxpayer’s capacity to
				construct, fabricate, assemble, or install components—
										(A)for any facility
				which uses nuclear energy to produce electricity, and
										(B)with respect to
				the construction, fabrication, assembly, or installation of which the taxpayer
				is certified under such program.
										(c)Timing of
				creditThe credit allowed under subsection (a) for any
				expenditures shall be allowed—
									(1)in the case of a
				qualified nuclear expenditure described in subsection (b)(1), for the taxable
				year of such certification, and
									(2)in the case of any
				other qualified nuclear expenditure, for the taxable year in which such
				expenditure is paid or incurred.
									(d)Special
				rules
									(1)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure,
				the increase in basis which would result (but for this subsection) for such
				expenditure shall be reduced by the amount of the credit allowed under this
				section.
									(2)Denial of double
				benefitNo deduction shall be
				allowed under this chapter for any amount taken into account in determining the
				credit under this section.
									(e)TerminationThis
				section shall not apply to any expenditures paid or incurred in taxable years
				beginning after December 31,
				2019.
								.
					(b)Credit To be
			 part of business creditSubsection (b) of section 38 is amended
			 by striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 adding at the end the following new paragraph:
						
							(36)the ASME Nuclear Certification credit
				determined under section
				45R(a).
							.
					(c)Conforming
			 amendmentSubsection (a) of section 1016 is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by adding at the
			 end the following new paragraph:
						
							(38)to the extent
				provided in section
				45R(d)(1).
							.
					(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 45R. ASME Nuclear
				Certification
				credit.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2009.
					712.Expansion of
			 energy investment tax credit to include nuclear and clean-coal
			 equipment
					(a)In
			 generalClause (i) of section 48C(c)(1)(A) is amended—
						(1)by striking
			 or at the end of subclause (VI),
						(2)by striking
			 and at the end of subclause (VII), and
						(3)by inserting
			 after subclause (VII) the following new subclauses:
							
								(VIII)property
				designed to be used to produce energy from an advanced nuclear power facility
				(as defined in section 45J(d)), or
								(IX)property
				designed to be used to produce energy from clean-coal equipment,
				and
								.
						(b)Denial of
			 double benefitSubsection (e) of section 48C is amended by
			 inserting 45J, 45R, before 48.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
					713.Credit for
			 qualifying nuclear power manufacturing
					(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 is amended by inserting after section 48C the
			 following new section:
						
							48D.Qualifying
				nuclear power manufacturing credit
								(a)In
				generalFor purposes of section 46, the qualifying nuclear power
				manufacturing credit for any taxable year is an amount equal to 20 percent of
				the qualified investment for such taxable year.
								(b)Qualified
				investment
									(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year—
										(A)which is either
				part of a qualifying nuclear power manufacturing project or is qualifying
				nuclear power manufacturing equipment,
										(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
											(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
										(D)which is placed
				in service on or before December 31, 2015.
										(2)Special rule
				for certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
									(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
									(c)DefinitionsFor
				purposes of this section—
									(1)Qualifying
				nuclear power manufacturing projectThe term qualifying
				nuclear power manufacturing project means any project which is designed
				primarily to enable the taxpayer to produce or test equipment necessary for the
				construction or operation of a nuclear power plant.
									(2)Qualifying
				nuclear power manufacturing equipmentThe term qualifying
				nuclear power manufacturing equipment means machine tools and other
				similar equipment, including computers and other peripheral equipment, acquired
				or constructed primarily to enable the taxpayer to produce or test equipment
				necessary for the construction or operation of a nuclear power plant.
									(3)ProjectThe
				term project includes any building constructed to house qualifying
				nuclear power manufacturing
				equipment.
									.
					(b)Conforming
			 amendments
						(1)Additional
			 investment creditSection 46 is amended—
							(A)by striking the
			 period at the end of paragraph (5) and inserting , and,
			 and
							(B)by adding at the
			 end the following new paragraph:
								
									(6)the qualifying
				nuclear power manufacturing
				credit.
									.
							(2)Application of
			 section 49Subparagraph (C) of section 49(a)(1) is
			 amended—
							(A)by striking
			 and at the end of clause (iv),
							(B)by striking the
			 period at the end of clause (v) and inserting , and, and
							(C)by adding at the
			 end the following new clause:
								
									(vi)the basis of any
				property which is part of a qualifying nuclear power equipment manufacturing
				project under section
				48D.
									.
							(3)Table of
			 sectionsThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
							
								
									Sec. 48D. Qualifying nuclear power
				manufacturing
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 property—
						(1)the construction,
			 reconstruction, or erection of which began after the date of the enactment of
			 this Act, or
						(2)which was
			 acquired by the taxpayer on or after the date of the enactment of this Act and
			 not pursuant to a binding contract which was in effect on the day prior to such
			 date.
						BSynthetic and
			 alternative energy
				721.Coal-to-liquid
			 facilities
					(a)In
			 generalSection 168 is amended by adding at the end the
			 following:
						
							(o)Special
				allowance for coal-to-liquid plant property
								(1)Additional
				allowanceIn the case of any qualified coal-to-liquid plant
				property—
									(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of such property, and
									(B)the adjusted
				basis of such property shall be reduced by the amount of such deduction before
				computing the amount otherwise allowable as a depreciation deduction under this
				chapter for such taxable year and any subsequent taxable year.
									(2)Qualified
				coal-to-liquid plant property
									(A)In
				generalThe term qualified coal-to-liquid plant
				property means property of a character subject to the allowance for
				depreciation—
										(i)which is part of
				a commercial-scale project that converts coal to 1 or more liquid or gaseous
				transportation fuel that demonstrates the capture, and sequestration or
				disposal or use of, the carbon dioxide produced in the conversion process, and
				that, on the basis of carbon dioxide sequestration plan prepared by the
				applicant, is certified by the Administrator of the Environmental Protection
				Agency, in consultation with the Secretary of Energy, as producing fuel with
				life cycle carbon dioxide emissions at or below the average life-cycle carbon
				dioxide emissions for the same type of fuel produced at traditional petroleum
				based facilities with similar annual capacities,
										(ii)which is used in
				the United States solely to produce coal-to-liquid fuels,
										(iii)the original
				use of which commences with the taxpayer after the date of the enactment of
				this subsection,
										(iv)which has a
				nameplate capacity of 30,000 barrels per day production of coal-to-liquid
				fuels,
										(v)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after the date of
				the enactment of this subsection, but only if no written binding contract for
				the acquisition was in effect on or before such date, and
										(vi)which is placed
				in service by the taxpayer before January 1, 2013.
										(B)Exceptions
										(i)Alternative
				depreciation propertySuch term shall not include any property
				described in section 168(k)(2)(D)(i).
										(ii)Tax-exempt
				bond-financed propertySuch term shall not include any property
				any portion of which is financed with the proceeds of any obligation the
				interest on which is exempt from tax under section 103.
										(iii)Election
				outIf a taxpayer makes an election under this subparagraph with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
										(3)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of subparagraph (E) of section 168(k)(2) shall apply, except that such
				subparagraph shall be applied—
									(A)by substituting
				the date of the enactment of subsection (l) for December
				31, 2007 each place it appears therein,
									(B)by substituting
				January 1, 2013 for January 1, 2010 in clause (i)
				thereof, and
									(C)by substituting
				qualified coal-to-liquid plant property for qualified
				property in clause (iv) thereof.
									(4)Allowance
				against alternative minimum taxFor purposes of this subsection,
				rules similar to the rules of section 168(k)(2)(G) shall apply.
								(5)RecaptureFor
				purposes of this subsection, rules similar to the rules under section
				179(d)(10) shall apply with respect to any qualified coal-to-liquid plant
				property which ceases to be qualified coal-to-liquid plant
				property.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					722.Permanent
			 extension of the credit for nonbusiness energy property and the credit for gas
			 produced from biomass and for synthetic fuels produced from coal
					(a)Credit for
			 nonbusiness energy property made permanent
						(1)In
			 generalSection 25C is amended by striking subsection (g).
						(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2009.
						(b)Credit for gas
			 produced from biomass and for synthetic fuels produced from coal made
			 permanent
						(1)In
			 generalSubparagraph (B) of section 45K(f)(1) is amended to read
			 as follows:
							
								(B)if such facility
				is originally placed in service after December 31, 1992, paragraph (2) of
				subsection (e) shall not
				apply.
								.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to fuel
			 sold after December 31, 2009.
						723.Extension of
			 50 cent per gallon alternative fuels excise tax creditParagraph (5) of section 6426(d) is amended
			 by striking 2009 and inserting 2019 and by
			 striking 2014 and inserting 2024.
				724.Tax credit
			 parity for open-loop biomass facilities
					(a)In
			 generalSubparagraph (A) of section 45(b)(4) is amended by
			 striking paragraph (3), and inserting
			 paragraph.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this
			 Act.
					CAlternative fuel
			 vehicles
				731.Extension of
			 credit for alternative fuel vehiclesParagraph (4) of section 30B(k) is amended
			 by striking December 31, 2010 and inserting December 31,
			 2020.
				732.Extension of
			 alternative fuel vehicle refueling property creditParagraph
			 (1) of section 30C(g) is amended—
					(1)by striking
			 hydrogen, and inserting hydrogen or alternative fuels (as
			 defined in section 30B(e)(4)(B)),, and
					(2)by striking
			 December 31, 2014 and inserting December 31,
			 2020.
					733.Extension of
			 credit for new qualified plug-in electric drive motor vehicles
					(a)In
			 generalSection 30D is amended by adding at the end the following
			 new subsection:
						
							(g)TerminationThis
				section shall not apply to property placed in service after December 31,
				2020.
							.
					(b)Repeal of
			 limitation on number of new qualified plug-In electric drive motor vehicles
			 eligible for creditSection 30D, as amended by subsection (a), is
			 amended by striking subsection (e) and redesignating subsections (f) and (g) as
			 subsections (e) and (f), respectively.
					(c)Conforming
			 amendments
						(1)Section
			 1016(a)(37) is amended by striking section 30D(e)(4) and
			 inserting section 30D(e)(1).
						(2)Section 6501(m)
			 is amended by striking section 30D(e)(4) and inserting
			 section 30D(e)(6).
						(d)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after December 31, 2009.
					DEnergy
			 infrastructure
				741.Tax-exempt financing
			 of energy transportation infrastructure not subject to private business use
			 tests
					(a)In
			 generalSection 141(b)(6) is amended by adding at the end the
			 following new subparagraph:
						
							(C)Exception for
				certain energy transportation infrastructure
								(i)In
				generalFor purposes of the 1st sentence of subparagraph (A), the
				operation or use of any property described in clause (ii) by any person which
				is not a governmental unit shall not be considered a private business
				use.
								(ii)Property
				describedFor purposes of clause (i), the following property is
				described in this clause:
									(I)Any tangible
				property used to transmit electricity at 230 or more kilovolts if such property
				is placed in service as part of a State or multi-State effort to improve
				interstate electricity transmission and is physically located in not less than
				2 States.
									(II)Any tangible
				property used to transmit electricity generated from renewable
				resources.
									(III)Any tangible
				property used as a transmission pipeline for crude oil or diesel fuel produced
				from coal or other synthetic petroleum products produced from coal if such
				property is placed in service as part of a State or multi-State effort to
				improve the transportation of crude oil or diesel fuel produced from coal or
				other synthetic petroleum products produced from coal.
									(IV)Any tangible
				property used as a carbon dioxide transmission pipeline if such property is
				placed in service as part of a State or multi-State effort to improve
				interstate or intrastate efforts to develop transportation infrastructure for
				purposes of permanently sequestering carbon
				dioxide.
									.
					(b)Exception to
			 private loan financing testSection 141(c)(2) is amended—
						(1)by striking
			 or at the end of subparagraph (B),
						(2)by striking the
			 period at the end of subparagraph (C) and inserting , or,
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(D)enables the
				borrower to finance any property described in subsection
				(b)(6)(C)(ii).
								.
						(c)Reduction of
			 State volume cap by amount of energy transportation infrastructure
			 financingSection 146 is amended by adding at the end the
			 following new subsection:
						
							(o)Reduction for
				energy transportation infrastructure financingThe volume cap of
				any issuing authority for any calendar year shall be reduced by the amount of
				bonds issued as part of an issue by such authority to provide for property
				described in section
				141(b)(6)(C)(ii).
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act and before
			 December 31, 2016.
					742.Limitation on
			 discriminatory taxation of certain pipeline property
					(a)DefinitionsFor
			 purposes of this section:
						(1)AssessmentThe
			 term assessment means valuation for a property tax levied by a
			 taxing authority.
						(2)Assessment
			 jurisdictionThe term assessment jurisdiction means
			 a geographical area used in determining the assessed value of property for ad
			 valorem taxation.
						(3)Commercial and
			 industrial propertyThe term commercial and industrial
			 property means property (excluding pipeline property, public utility
			 property, and land used primarily for agricultural purposes or timber growth)
			 devoted to commercial or industrial use and subject to a property tax
			 levy.
						(4)Pipeline
			 propertyThe term pipeline property means all
			 property, real, personal, and intangible, owned or used by a natural gas
			 pipeline providing transportation or storage of natural gas, subject to the
			 jurisdiction of the Federal Energy Regulatory Commission.
						(5)Public utility
			 propertyThe term public utility property means
			 property (excluding pipeline property) that is devoted to public service and is
			 owned or used by any entity that performs a public service and is regulated by
			 any governmental agency.
						(b)Discriminatory
			 ActsThe acts specified in this subsection unreasonably burden
			 and discriminate against interstate commerce. A State, subdivision of a State,
			 authority acting for a State or subdivision of a State, or any other taxing
			 authority (including a taxing jurisdiction and a taxing district) may not do
			 any of the following such acts:
						(1)Assess pipeline
			 property at a value that has a higher ratio to the true market value of the
			 pipeline property than the ratio that the assessed value of other commercial
			 and industrial property in the same assessment jurisdiction has to the true
			 market value of the other commercial and industrial property.
						(2)Levy or collect a
			 tax on an assessment that may not be made under paragraph (1).
						(3)Levy or collect
			 an ad valorem property tax on pipeline property at a tax rate that exceeds the
			 tax rate applicable to commercial and industrial property in the same
			 assessment jurisdiction.
						(4)Impose any other
			 tax that discriminates against a pipeline providing transportation subject to
			 the jurisdiction of the Federal Energy Regulatory Commission.
						(c)Jurisdiction of
			 courts; relief
						(1)Grant of
			 JurisdictionNotwithstanding section 1341 of title 28, United
			 States Code, and notions of comity, and without regard to the amount in
			 controversy or citizenship of the parties, the district courts of the United
			 States shall have jurisdiction, concurrent with other jurisdiction of the
			 courts of the United States, of States, and of all other taxing authorities and
			 taxing jurisdictions, to prevent a violation of subsection (b).
						(2)ReliefExcept
			 as otherwise provided in this paragraph, relief may be granted under this Act
			 only if the ratio of assessed value to true market value of pipeline property
			 exceeds by at least 5 percent the ratio of assessed value to true market value
			 of other commercial and industrial property in the same assessment
			 jurisdiction. If the ratio of the assessed value of other commercial and
			 industrial property in the assessment jurisdiction to the true market value of
			 all other commercial and industrial property cannot be determined to the
			 satisfaction of the court through the random-sampling method known as a sales
			 assessment ratio study (to be carried out under statistical principles
			 applicable to such a study), each of the following shall be a violation of
			 subsection (b) for which relief under this section may be granted:
							(A)An assessment of
			 the pipeline property at a value that has a higher ratio of assessed value to
			 the true market value of the pipeline property than the ratio of the assessed
			 value of all other property (excluding public utility property) subject to a
			 property tax levy in the assessment jurisdiction has to the true market value
			 of all other property (excluding public utility property).
							(B)The collection of
			 an ad valorem property tax on the pipeline property at a tax rate that exceeds
			 the tax rate applicable to all other taxable property (excluding public utility
			 property) in the taxing jurisdiction.
							EBuilding
			 efficiency incentives
				751.Home energy
			 audits
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 25D the following new section:
						
							25E.Home energy
				audits
								(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 50 percent of the amount of qualified home energy audit expenses paid
				or incurred by the taxpayer during the taxable year.
								(b)Limitations
									(1)Dollar
				limitationThe amount of the credit allowed under subsection (a)
				for any taxable year shall not exceed $400.
									(2)Limitation
				based on amount of taxIn the case of any taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) shall
				not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
										(c)Qualified home
				energy audit expenses
									(1)In
				generalFor purposes of this section, the term qualified
				home energy audit expenses means expenses paid or incurred for an energy
				audit, performed by a qualified energy auditor through a comprehensive site
				visit, of a principal residence of the taxpayer which is located in the United
				States. Such audit may include a blower door test, an infra-red camera test,
				and a furnace combustion efficiency test.
									(2)Included
				testsThe audit described in paragraph (1) shall include such
				tests as the Secretary may by regulation require, including substitute tests
				for the tests specified in such paragraph.
									(3)Principal
				residenceFor purposes of this subsection, the term
				principal residence has the same meaning as when used in section
				121.
									(4)Qualified
				energy auditor
										(A)In
				generalThe Secretary shall specify by regulations the
				qualifications required for an auditor to be considered a qualified energy
				auditor for purposes of this section. Such regulations shall include rules
				prohibiting conflicts of interest, including the disallowance of commissions or
				other payments based on goods or non-audit services purchased by the taxpayer
				from the auditor.
										(B)CertificationThe
				Secretary shall prescribe the procedures and methods for certifying that an
				auditor is a qualified energy auditor. To the maximum extent practicable, such
				procedures and methods shall provide for a variety of sources from which an
				auditor may obtain
				certifications.
										.
					(b)Conforming
			 amendments
						(1)Section
			 23(b)(4)(B) is amended by striking section 25D and inserting
			 sections 25D and 25E.
						(2)Section 23(c)(1)
			 is amended by inserting , 25E, after 25D.
						(3)Section
			 24(b)(3)(B) is amended by inserting 25E, after
			 25D,.
						(4)Section
			 25(e)(1)(C) is amended by inserting 25E, after
			 25D, each place it appears in clauses (i) and (ii).
						(5)Section 25B(g)(2)
			 is amended by inserting 25E, after 25D,.
						(6)Section 25D(c) is
			 amended by inserting and section 25E after this
			 section each place it appears in paragraphs (1)(B) and (2)(A).
						(7)Section 904(i) is
			 amended by inserting 25E, after 25B,.
						(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 25D the following new item:
						
							
								Sec. 25E. Home energy
				audits.
							
							.
					(d)Effective
			 dates
						(1)In
			 generalThe amendments made by this section shall apply to
			 amounts paid or incurred in taxable years beginning after December 31,
			 2009.
						(2)Application of
			 EGGTRA sunsetThe amendments made by paragraphs (1) and (3) of
			 subsection (b) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
						752.Extension and
			 clarification of new energy efficient home credit
					(a)ExtensionSubsection
			 (g) of section 45L is amended by striking December 31, 2009 and
			 inserting December 31, 2013.
					(b)Clarification
						(1)In
			 generalParagraph (1) of section 45L(a) is amended by striking
			 and at the end of subparagraph (A) and by striking subparagraph
			 (B) and inserting the following:
							
								(B)acquired by a
				person from such eligible contractor, and
								(C)used by any
				person as a residence during the taxable
				year.
								.
						(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in section 1332 of the Energy Policy Act of 2005.
						753.Extension of
			 credit for energy efficient appliances
					(a)In
			 generalSubsection (b) of section 45M is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 2008 or 2009 in subparagraph (A) and inserting 2008,
			 2009, 2010, 2011, or 2012, and
							(B)by striking
			 2008, 2009, or 2010 in subparagraph (B) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013,
							(2)in paragraph
			 (2)—
							(A)by striking
			 2008 or 2009 in subparagraph (B) and inserting 2008,
			 2009, 2010, 2011, or 2012,
							(B)by striking
			 2008, 2009, or 2010 in subparagraph (C) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013, and
							(C)by striking
			 2008, 2009, or 2010 in subparagraph (D) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013, and
							(3)in paragraph
			 (3)—
							(A)by striking
			 2008 or 2009 in subparagraph (B) and inserting 2008,
			 2009, 2010, 2011, or 2012,
							(B)by striking
			 2008, 2009, or 2010 in subparagraph (C) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013, and
							(C)by striking
			 2008, 2009, or 2010 in subparagraph (D) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013.
							(b)Increase in
			 aggregate credit amount allowedParagraph (1) of section 45M(e)
			 is amended by striking $75,000,000 and inserting
			 $100,000,000.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2009.
					754.Extension and
			 modification of deduction for energy efficient commercial buildings
					(a)ExtensionSubsection
			 (h) of section 179D is amended to read as follows:
						
							(h)TerminationThis
				section shall not apply with respect to property—
								(1)which is
				certified under subsection (d)(6) after December 31, 2012, or
								(2)which is placed
				in service after December 31, 2014.
								A
				provisional certification shall be treated as meeting the requirements of
				paragraph (1) if it is based on the building plans, subject to inspection and
				testing after
				installation..
					(b)Increase in
			 maximum amount of deduction
						(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $2.25.
						(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
							(A)by striking
			 $.60 and inserting $0.75, and
							(B)by striking
			 $1.80 and inserting $2.25.
							(c)Modifications
			 to certain special rules
						(1)Methods of
			 calculating energy savings
							(A)In
			 generalParagraph (2) of section 179D(d) is amended—
								(i)by
			 inserting , except that the Secretary shall use Standard 90.1–2001 in
			 lieu of the California title 24 energy standards and the tables contained
			 therein and the Secretary may add requirements from Standard 90.1–2001 (or any
			 successor standard) before the period at the end, and
								(ii)by
			 adding at the end the following new sentence: The calculation methods
			 contained in such regulations shall also provide for the calculation of
			 appropriate energy savings for design methods and technologies not otherwise
			 credited in such manual or standard, including energy savings associated with
			 natural ventilation, evaporative cooling, automatic lighting controls (such as
			 occupancy sensors, photocells, and time clocks), day lighting, designs
			 utilizing semi-conditioned spaces which maintain adequate comfort conditions
			 without air conditioning or without heating, improved fan system efficiency
			 (including reductions in static pressure), advanced unloading mechanisms for
			 mechanical cooling (such as multiple or variable speed compressors), on-site
			 generation of electricity (including combined heat and power systems, fuel
			 cells, and renewable energy generation such as solar energy), and wiring with
			 lower energy losses than wiring satisfying Standard 90.1–2001 requirements for
			 building power distribution systems..
								(B)Requirements
			 for computer software used in calculating energy and power consumption
			 costsParagraph (3)(B) of section 179D(d) is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by adding at the end
			 the following:
								
									(iv)which
				automatically—
										(I)generates the
				features, energy use, and energy and power consumption costs of a reference
				building which meets Standard 90.1–2001,
										(II)generates the
				features, energy use, and energy and power consumption costs of a compliant
				building or system which reduces the annual energy and power costs by 50
				percent compared to Standard 90.1–2001, and
										(III)compares such
				features, energy use, and consumption costs to the features, energy use, and
				consumption costs of the building or system with respect to which the
				calculation is being
				made.
										.
							(2)Targets for
			 partial allowance of creditParagraph (1)(B) of section 179D(d)
			 is amended—
							(A)by striking
			 The Secretary and inserting the following:
								
									(i)In
				generalThe Secretary
									,
				and
							(B)by adding at the
			 end the following:
								
									(ii)Additional
				requirementsFor purposes of clause (i)—
										(I)the Secretary
				shall determine prescriptive criteria that can be modeled explicitly for
				reference buildings which meet the requirements of subsection (c)(1)(D) for
				different building types and regions,
										(II)a system may be
				certified as meeting the target under subparagraph (A)(ii) if the appropriate
				reference building either meets the requirements of subsection (c)(1)(D) with
				such system rather than the comparable reference system (using the calculation
				under paragraph (2)) or meets the relevant prescriptive criteria under
				subclause (I), and
										(III)the lighting
				system target shall be based on lighting power density, except that it shall
				allow lighting controls credits that trade off for lighting power density
				savings based on section 3.2.2 of the 2005 California Nonresidential
				Alternative Calculation Method Approval Manual.
										(B)PublicationThe
				Secretary shall publish in the Federal Register the bases for the target levels
				established in the regulations under clause
				(i).
									.
							(d)Alternative
			 standardsSection 179D(d) is amended by adding at the end the
			 following new paragraph:
						
							(7)Alternative
				standards pending final regulationsUntil such time as the
				Secretary issues final regulations under paragraph (1)(B)—
								(A)in the case of
				property which is part of a building envelope, the building envelope system
				target under paragraph (1)(A)(ii) shall be a 7 percent reduction in total
				annual energy and power costs (determined in the same manner as under
				subsection (c)(1)(D)), and
								(B)in the case of
				property which is part of the heating, cooling, ventilation, and hot water
				systems, the heating, cooling, ventilation, and hot water system shall be
				treated as meeting the target under paragraph (1)(A)(ii) if it would meet the
				requirement in subsection (c)(1)(D) if combined with a building envelope system
				and lighting system which met their respective targets under paragraph
				(1)(A)(ii) (including interim targets in effect under subsection (f) and
				subparagraph
				(A)).
								.
					(e)Modifications
			 to lighting standards
						(1)Standards to be
			 alternate standardsSubsection (f) of section 179D is
			 amended—
							(A)by striking
			 Interim in the heading and inserting
			 Alternative, and
							(B)by inserting
			 , or, if the taxpayer elects, in lieu of the target set forth in such
			 final regulations after lighting system at the end of
			 the matter preceding paragraph (1).
							(2)Qualified
			 individualsSection 179D(d)(6)(C) is amended by adding at the end
			 the following: For purposes of certification of whether the alternative
			 target for lighting systems under subsection (f) is met, individuals qualified
			 to determine compliance shall include individuals who are certified as Lighting
			 Certified (LC) by the National Council on Qualifications for the Lighting
			 Professions, Certified Energy Managers (CEM) by the Association of Energy
			 Engineers, and LEED Accredited Professionals (AP) by the U.S. Green Buildings
			 Council..
						(3)Requirement for
			 bilevel switchingSection 179D(f) is amended by adding at the end
			 the following new paragraph:
							
								(3)Application of
				subsection to bilevel switching
									(A)In
				generalNotwithstanding paragraph (2)(C)(i), this subsection
				shall apply to a system which does not include provisions for bilevel switching
				if the reduction in lighting power density is at least 37.5 percent of the
				minimum requirements in Table 9.3.1.1 or Table 9.3.1.2 (not including
				additional interior lighting allowances) of Standard 90.1–2001.
									(B)Reduction in
				deductionIn the case of a system to which this subsection
				applies by reason of subparagraph (A), paragraph (2) shall be applied—
										(i)by striking
				40 percent and inserting 50 percent in
				subparagraph (A) thereof, and
										(ii)in subparagraph
				(B)(ii) thereof—
											(I)by striking
				25 percentage points and inserting 37.5 percentage
				points; and
											(II)by striking
				15 and inserting
				12.5.
											.
						(f)Public
			 propertyParagraph (4) of section 179(d) is amended by striking
			 the Secretary shall promulgate a regulation to allow the allocation of
			 the deduction and inserting the deduction under this section
			 shall be allowed.
					(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
					
